The opinion of the court was delivered by
Smith, J.:
Gulliford became, the owner of a mill, and not being himself a miller employed McQuillen to operate it. Not long thereafter the two had a conversation or conversations in regard to selling or trading the mill, in which, according to McQuillen’s testimony, Gulliford agreed to pay him a commission of two per cent, if he could dispose of the mill for $18,000. Gulliford testified that McQuillen asked a commission but he expressly refused to pay it. An exchange was finally effected, with one McClintock, of the mill and $2000 for a drugstore and dwelling properties, in which the mill was accepted at the value of $18,000. McQuillen thereafter demanded of Gulliford $360 as his commission on the deal, which was refused. He then brought suit and recovered judgment for the amount claimed, and Gulli-ford brings the case here.
On the trial, after testifying as a witness in his own behalf as to the verbal contract with Gulliford, Mc-Quillen identified a letter which he claimed to have received from McClintock and which was introduced in evidence over the objection of Gulliford. This is assigned as error. The contents of the letter did not relate to any fact in the case, except that they evidenced the pendency of negotiations between McQuillen and McClintock for the exchange of the mill property. It was competent for this purpose.
The second contention is that the court erred in allowing McClintock to testify to the contents of a letter from .McQuillen to him. A fair showing of the loss of the letter had been made. The contents of this letter were also immaterial, except as tending to prove the continued effort of McQuillen to consummate the trade. *456The fact of McQuillen’s writing the letter on that subject, and not what he wrote, was all that was pertinent, and, in the discretion of the court, this might have been testified to without the production or attempt to produce the letter. . •
Again, it is urged that the court erred in excluding the offered testimony of Mary Gulliford, the wife of the defendant, to the effect that when she wrote and had McQuillen sign a receipt for his wages as miller she asked him if that was all that was due him and he said it was. There was no evidence that she was her husband’s general agent to settle his accounts with others or that she was directed or authorized to make settlement with McQuillen. Mr. Gulliford paid Mc-Quillen his wages and Mrs. Gulliford wrote the receipt. She generally did hér husband’s writing; and did some other business for him, the nature of which is not disclosed. This is not such a showing of agency as to the subject-matter of the conversation as removes the statutory disqualification of the witness.
We have considered all the other assignments of error and do not find them meritorious. The plaintiff offered evidence tending to impeach the defendant’s reputation for truth and veracity, and thereupon the defendant asked a postponement of the trial to enable him to secure the attendance of witnesses in rebuttal thereof, which request the court granted. The plaintiff immediately withdrew all the impeaching evidence, and the court instructed the jury to disregard such evidence and proceeded with the trial. There is no showing that plaintiff’s attorney made any reference to this evidence in his argument nor was there any reference to it in the instructions complained of. These instructions were general and were such as are usually given in relation to the weight of the evidence and the credibility of witnesses. No request for an instruction in writing on this subject was made.
It is further urged that the court erred in omitting *457to instruct the jury that the burden was upon the plaintiff to prove that the consideration received for the mill was $18,000. The court did instruct the jury that the burden of proof was upon the plaintiff to sustain his claim, and also stated in detail that he claimed to have disposed of the mill at a consideration of $18,000 and that by agreement he was to have a commission of two per cent, thereon. If the defendant wished any further instruction he should have requested it, which he did not. There seems to be little merit in this contention, as the defendant himself testified that the drug-store was rated in the trade at $15,000, the dwelling at $5000, and that he paid $2000 boot between these properties and the mill.
The issue in-this case was principally one of fact as to whether there was a contract for a commission of two per cent. The evidence was sufficient to sustain a verdict for either party on that issue. There appears to have been a fair trial, and the jury saw fit,to give . credence to the evidence of the plaintiff, wjhich it was within their province to do.-
The judgment is affirmed.
Johnston, C. J., Greene, Burch, Mason, Graves, JJ., concurring.